Citation Nr: 0012791	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-105 07A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right knee disorder, described as retropatellar pain 
syndrome.  

2.  Entitlement to an increased (compensable) rating for a 
left knee disorder, described as retropatellar pain syndrome.  

3.  Entitlement to an increased (compensable) rating for 
condyloma acuminata.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from December 1988 to 
January 1994.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that in the rating 
decision in December 1997, the RO awarded service connection 
for a right knee disorder; left knee disorder; and, condyloma 
acuminata, and assigned noncompensable ratings to each.  
These ratings were initial ratings, effective to the date of 
claim, based on a review of all the pertinent evidence on 
file.  The RO had, based on that review, concluded that 
higher ratings were not in order.  The Board notes therefore 
that the issues presented are whether current increased 
ratings are in order for the aforementioned disorders.  
Initial ratings were assigned in the December 1997 rating 
action.  Thus, in reaching that decision the RO considered 
all pertinent evidence of record.  As such, the Board can 
continue with its review without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, it is noted that in the December 1997 rating action, 
the RO assigned a 10 percent rating pursuant to the 
provisions of 38 C.F.R. § 3.324.  As this is the maximum 
rating assigned under those provisions, no further action on 
that issue is for consideration.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The veteran's right and left knee disorders are currently 
manifested by subjective complaints of almost constant pain 
claimed to be aggravated by walking, kneeling, and squatting.

3.  Current objective findings of the veteran's right and 
left knees include normal carriage, posture, and gait, 
without any acute distress, swelling, or effusion.  Flexion 
is to 140 degrees; and extension to 0 degrees.  X-rays are 
normal.  No indicia of instability or functional impairment 
were objectively reported.

4.  The veteran's condyloma acuminata, is at present 
asymptomatic from a clinical standpoint, with no complaints 
noted during examination. 

5.  Current objective findings found no significant skin 
disorders, warts, etc.  The veteran's skin was clear, warm, 
and dry.

6.  There are no extraordinary factors resulting from the 
service connected disorders productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for increased (compensable) ratings for 
either left knee, or right knee, retropatellar pain syndrome, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Plate II, Diagnostic Codes (DCs) 5003, 
5299-5257, 5260, 5261 (1999).

2.  The criteria for an increased (compensable) rating for 
condyloma acuminata, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.10, 4.31, 4.118, DCs 7806, 7899-7819 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The Board notes that the veteran's knee disabilities 
(characterized as retropatellar pain syndrome), and condyloma 
acuminata are not listed in the Schedule for Rating 
Disabilities.  Where a particular disability for which the 
veteran is service connected is not listed in the Schedule 
For Rating Disabilities, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but the anatomical location and symptomatology are 
closely analogous. 38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings, greater 
than the current noncompensable ratings are warranted for a 
right knee; left knee; or condyloma acuminata disorder.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).


A.  Right knee, and left knee disorders.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which is shown related to the service 
connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40. 

In a VA examination in October 1997, the veteran reported 
falling and twisting both knees during training in 1989.  
Thereafter he developed swelling and pain in both knees.  He 
was given a profile and used crutches for a while.  He was 
air evacuated and told he had torn cartilage, but he refused 
surgery.  Currently, he had pain in both knees most of the 
time, aggravated by walking over 4 blocks, kneeling, or 
squatting.  He took Motrin.  

The examiner noted the veteran was fully ambulatory, and in 
no distress.  His gait, carriage, and posture were normal.  
Both lower extremities, and knees were normal and equal 
without discrepancy.  The knees were stable, without swelling 
or effusion.  The range of motion (ROM) was within normal 
limits with flexion of 140 degrees and extension of 0 
degrees.  There was minimal crepitus noted during the full 
ROM.  X-rays of the knees were within normal limits.  The 
diagnosis was bilateral chronic knee arthralgia.  The 
examiner added that there was no evidence of lack of 
coordination, fatigue, restricted ROM, or weakness,  

By rating decision in December 1997, service connection was 
granted for retropatellar pain syndrome, right knee; and, for 
retropatellar pain syndrome, left knee, and noncompensable 
disability ratings were assigned.

Service and post-service medical records note complaints and 
treatment for bilateral knee symptomatology, and other 
unrelated conditions.  X-rays have ruled out degenerative 
joint disease.

The RO has rated the veteran's right and left knee disorders, 
analogously, under the VA's schedule for rating disabilities, 
DC 5257, Knee, other impairment of, including recurrent 
subluxation or lateral instability, as follows;

Severe impairment warrants a 30 percent disability rating; 
Moderate impairment warrants a 20 percent disability rating; 
and, Slight impairment of the knee warrants a 10 percent 
disability rating. 38 C.F.R. § 4.71a, DC 5257. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

It is the determination of the Board that increased ratings 
for either the right or left knee pathology are not warranted 
in this case.  There is no current or recurrent subluxation 
or instability revealed by examination.  The recent VA 
examination has not shown findings of swelling, effusion, or 
limitation of motion.  

There is no evidence of ankylosis, limitation of flexion, or, 
of extension of the knees.  Thus higher ratings under these 
codes are not in order.  The Board has also considered 
whether a separate rating for arthritis is in order.  It is 
concluded that such separate rating is not warranted.  First, 
while the recent examination revealed minimal crepitus on 
full ROM, x-rays did not reveal evidence of arthritis, and 
are considered within normal limits.  Thus there is no basis 
for a higher rating under these codes.  It is also noted that 
while there are subjective complaints of pain, there is no 
objective evidence of functional impairment or other evidence 
warranting a compensable rating.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected right and 
left knee disabilities present such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization, as to render the 
regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  While the veteran may have some right and left 
knee discomfort or disability which may prevent him from 
engaging in some forms of employment, the knee disorders are 
not so severe as to require an extra schedular rating.  
Evidence suggests that the veteran has no lack of 
coordination; fatigue; restricted ROM; or weakness of the 
knees.  It is not shown that his disabilities are otherwise 
so unusual to warrant an extraschedular rating.  Since the 
preponderance of the evidence is against allowance of this 
appeal, the benefit-of- the-doubt doctrine is inapplicable. 
38 U.S.C.A. 5107(b) (West 1991 & Supp. 1999).

In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the retropatellar pain syndrome disorders, right 
knee, and left knee are properly rated individually as 
noncompensable.


B.  Condyloma acuminata.

The veteran's service records reveal complaints and treatment 
for recurring venereal warts.  Post service VA records in 
August 1997 note that venereal warts had recurred, and that 
the veteran was scheduled to have them removed in the clinic.  
No other symptomatology had been shown in the record at that 
time.    

In a VA examination in December 1996, the examiner noted that 
he was requested to perform a skin examination by the RO, as 
the veteran was claiming service connection for genital 
warts.  The veteran did not recall or mention any skin 
disorder, or genital warts during the examination.  The 
examination did not reveal any significant skin disorders, 
warts, etc.  The veteran's skin was clear, warm, and dry.  No 
skin disorder or condition was diagnosed.

By rating decision in December 1997, service connection was 
granted for condyloma acuminata, with a noncompensable rating 
assigned.  

The RO has rated the veteran's venereal warts, as condyloma 
acuminata under 38 C.F.R. § 4.118, DC 7819, New growth, 
benign, skin, which provides that new, benign, skin growths 
are to be rated as scars, disfigurement, etc. Unless 
otherwise provided, codes 7807 through 7819 are rated as for 
DC 7806, Eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations, 
as follows; 

Eczema, with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or which is 
exceptionally repugnant, warrants a 50 percent rating; with 
exudation or itching constant, extensive lesions, or with 
marked disfigurement, warrants a 30 percent rating; with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent rating; and, 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, warrants a 0 percent 
(noncompensable) rating.
 
The Board has also considered all other codes in 38 C.F.R. § 
4.118, but finds none contain symptomatology relevant to the 
veteran's condyloma acuminata symptomatology.  In determining 
a rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability. To do otherwise would 
be legal error as a matter of law. Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992). 

The weight of the evidence is against a compensable rating.  
Neither the subjective complaints nor objective medical 
findings of record support a finding of any other impairment 
under DC 7899-7806.  There has been no objective evidence of 
other than only slight, if any exfoliation, exudation, or 
itching, on a nonexposed, or small area.  In the Board's 
opinion, the condyloma acuminata has not caused any 
functional limitation, or any complications, and no 
impairment is shown.  Therefore a noncompensable evaluation 
is appropriate.
 
It is noted that if there is a period of activity of the 
pathology, the appellant is encouraged to seek medical 
treatment for the purposes of submitting such evidence.  In 
this case, there are no outpatient or other records showing 
activity of the condyloma acuminata since service.  As such, 
as noted, the current evidence does not support a compensable 
rating, and it is not contended that there are such records 
as to support assignment of a compensable rating.

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As there is no evidence of record of marked interference with 
daily activities or frequent hospitalizations attributable 
only to the appellant's condyloma acuminata disorder beyond 
that contemplated by the regular scheduler provisions, the 
Board does not find that this is such an unusual or 
exceptional disability picture as to render application of 
the provisions of the rating schedule impractical and 
therefore to warrant an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b).

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from condyloma acuminata.  No such doubt 
arises because the evidence is not in equipoise. The 
preponderance of the evidence of record is against a 
compensable evaluation for condyloma acuminata, and the 
provisions regarding reasonable doubt are not applicable to 
the issue of a compensable rating.


ORDER

Entitlement to an increased (compensable) rating for a right 
knee disorder, described as retropatellar pain syndrome is 
denied.

Entitlement to an increased (compensable) rating for a left 
knee disorder, described as retropatellar pain syndrome is 
denied.

Entitlement to an increased (compensable) rating for 
condyloma acuminata is denied.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

